Citation Nr: 0604819	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent, prior to March 4, 2004, and a rating in excess of 
70 percent thereafter, for service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
prior to March 4, 2004, and a rating in excess of 10 percent 
thereafter, for service-connected bladder neck contracture.

3.  Entitlement to an initial compensable disability rating 
prior to March 4, 2004, and a rating in excess of 30 percent 
thereafter, for service-connected basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1969 to March 
1974 and from March 1976 to January 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In April 2005, the veteran presented testimony in an informal 
conference at the RO.

In June 2005, the veteran requested reconsideration for Gulf 
War Syndrome disorders and irritable bowel syndrome.  These 
claims are referred to the RO for any appropriate 
development.


FINDINGS OF FACT

1.  Prior to March 4, 2004, the veteran's PTSD was manifested 
by sleep impairment, discomfort with interpersonal relations, 
and depressed mood, but did not manifest with a flattened 
affect, circumstantial, circumlocutory, or stereo-typed 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired abstract 
thinking, disturbance of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships

2.  As of March 4, 2004, the veteran's PTSD was not 
manifested by gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or his own name.

3.  Prior to March 4, 2004, the veteran's service-connected 
bladder neck contracture was manifested by awakening by 
nocturia, low flow, and occasional urinary tract infections.

4.  Throughout the pendency of this appeal, the veteran's 
service-connected bladder neck contracture has not been of 
such severity as to result in a daytime voiding interval 
between one and two hours, awakening to void three to four 
times per night, urinary retention requiring intermittent or 
continuous catheterization, urine leakage requiring the use 
of absorbent materials, urinary tract infections, or renal 
dysfunction.

5.  The veteran's basal cell carcinoma is manifested by skin 
lesions.

6.  The record contains no evidence that there is basal cell 
carcinoma affecting more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected; or the 
need for constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 30 percent, prior to March 4, 2004, and a 
rating in excess of 70 percent thereafter, for service-
connected post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for the assignment of a rating of 10 
percent, but no greater, for service-connected bladder neck 
contracture, prior to March 4, 2004, have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.155a, Diagnostic Code 7527 (2005).

3.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected bladder neck contracture, as 
of March 4, 2004, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.155a, 
Diagnostic Code 7527 (2005).

4.  The criteria for the assignment of an initial compensable 
disability rating prior to March 4, 2004, and a rating in 
excess of 30 percent thereafter, for service-connected basal 
cell carcinoma, have not been met.  8 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), 
and as amended at 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(codified at 38 C.F.R. §§ 4.118, Diagnostic Code 7806 
(2005)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are May 2001 and June 2004 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  In addition, the letters 
instructed the claimant to identify any additional evidence 
or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, applications were 
received in February 2000 and August 2001.   Thereafter, the 
RO provided notice in May 2001 and June 2004.  Additionally, 
the veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Harvey Preskin, M.D., Providence 
Seaside Hospital, Catalina Jewela Cuico-Atienza, M.D., 
Roberto E. Lopez, M.D., Gregorio L. Diokno, Jr., M.D., Subic 
Bay Medical Center, and Mt. Carmel Medical Clinic and 
Emergency Center; and VA examination reports dated in 
December 2000, December 2002, August 2003, July 2004, August 
2004, September 2004, November 2004 and December 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.  Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


II. Analysis
1.  PTSD

The veteran's claim of service connection for PTSD, 
characterized as a stress disorder, was received in August 
29, 2001.  In March 2003, the RO held that service connection 
was warranted for PTSD; it was assigned a 30 percent 
disability evaluation, effective August 29, 2001.  The 
veteran submitted a timely notice of disagreement and 
perfected his appeal in September 2003.  In October 2004, the 
RO revisited the matter and held that an evaluation of 50 
percent was warranted, effective March 4, 2004.  Although, 
the veteran presented a timely notice of disagreement and 
perfected his appeal with respect to March 2003 rating 
decision, the RO mistook a March 4, 2004, lay statement as a 
reopened claim.  In April 2005, during an informal hearing, 
the veteran alleged that he was entitled to an increased 
disability rating because the VA examinations showed he 
manifested suicidal and homicidal ideations and daily panic 
attacks.  In April 2005, the RO held that a 70 percent 
disability evaluation was warranted, effective March 4, 2004.  
Accordingly, the matter on appeal is that of entitlement to 
an initial disability rating in excess of 30 percent, prior 
to March 4, 2004, and a rating in excess of 70 percent 
thereafter, for service-connected PTSD.

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 30 percent rating is warranted for occupation and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board will first address whether the veteran is entitled 
to a disability rating in excess of 30 percent, prior to 
March 4, 2004.  The evidence of record included a December 
2002 VA examination report and private treatment records.

The veteran was first diagnosed as having PTSD by means of a 
December 2002 VA examination.  At that time, the veteran had 
not sought any treatment for his psychiatric symptoms; 
rather, he had self-identified his disorder due to his 
response to stressful situations.  With respect to his 
cognitive functioning, the veteran was found to be alert, 
fully cooperative, and well-oriented.  Attention and 
concentration were within expectation and there was no 
evidence of problems with memory, language, visual-spatial or 
executive problem solving abilities.  As to his psychological 
functioning, the MMPI-2 demonstrated relative elevations on 
scales that were sensitive to symptoms of depression and 
health concerns, but the issues did not rise to the level of 
any clinical significance.  The examiner's main finding was a 
clinically significant elevation on a scale that was 
sensitive to tendencies to socially isolate, indicating 
discomfort with interpersonal relations.  The veteran was 
diagnosed as having PTSD with a GAF of 65.  

The record also contained statements from private treatment 
provider Dr. Diokno, who recounted that the veteran began 
receiving psychiatric treatment in December 2003.  The 
veteran's primary complaint had been difficulty sleeping.  He 
presented with a depressed mood or irritability, anhedonia, 
anergia, psychomotor retardation, difficulty with 
concentration and thought processes, and several minor 
physical complaints. The veteran would also binge drink and 
experienced episodes of anxiety attacks.  With medication, 
the veteran's psychotic symptoms resolved.  

Upon review of the aforementioned evidence, the Board finds 
that the veteran is not entitled to a rating in excess of 30 
percent, prior to March 4, 2004.  The record does not contain 
evidence that the veteran had a flattened affect, speech that 
was circumstantial, circumlocutory, or stereotyped, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired abstract thinking, impairment of 
short-term or long-term memory, difficulty in establishing 
and maintaining effective work and social relationships.  The 
most probative evidence of record indicates that the 
veteran's PTSD symptomatology was improving with medication.  
Additionally, a VA examination solely revealed a tendency 
towards social isolation and some discomfort with 
interpersonal relations.  Moreover, the veteran was assessed 
as having a GAF of 65.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 51-60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  DSM-IV.  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  The Board 
notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Having considered the veteran's symptomatology in light of 
the rating criteria, and as decided above, the Board holds 
that a 30 percent rating is appropriate prior to March 4, 
2004.  A 50 percent rating is not warranted because the 
record does not demonstrate that there is occupational and 
social impairment with reduced reliability and productivity.

As of March 4, 2004, the veteran's service-connected PTSD has 
been rated as 70 percent disabling.  The veteran alleges that 
he is entitled to an increased disability evaluation because 
VA examinations have noted suicidal and homicidal ideations, 
and daily panic attacks.  In light of the rating criteria, 
there is no evidence of record that the current severity of 
the veteran's PTSD reflects a 100 percent rating.

The veteran submitted to VA examinations in July 2004 and 
September 2004.  During the July 2004 examination, the 
veteran exhibited mood swings; he went from a depressive 
state to an anxious aggressive mood.  The examiner noted that 
the veteran had daily panic attacks, alleviated only by 
medications; and was prone to violent reactions leading to 
homicidal acts.  In September 2004, the examiner noted that 
the veteran experienced daily panic attacks and daily 
nightmares and flashbacks leading to depressive episodes.  
The examiner also opined that the veteran was not suffering 
from major depression disorder.  The depression was held to 
be a symptom that was part of the symptomatology that 
fulfilled the diagnosis for PTSD.  Both VA examinations 
revealed that there was no impairment in his thought process; 
communication skills were intact; and there were no delusions 
or hallucinations. Long term memory was intact, but he had 
poor short term memory.  He was oriented in all three 
spheres.  The veteran did experience daily homicidal thoughts 
and had experienced suicidal thoughts, but had never acted on 
them.  The veteran also experienced early waking insomnia due 
to nightmares and flashbacks and poor impulse control.  The 
veteran was diagnosed as having chronic PTSD and GAF of 50. 

As of March 4, 2004, the relevant and probative medical 
evidence of record does not purport that the veteran's PTSD 
has manifested to the degree of severity reflected by the 
criteria for a maximum schedular.   The veteran was oriented 
in all three spheres he did not engage in grossly 
inappropriate behavior he did not report persistent delusions 
or hallucinations; and he did not exhibited a gross 
impairment in thought processes or communication.  As such, 
the claim cannot be granted.

It is also noted that the veteran's service-connected PTSD 
did not warrant a 70 percent disability rating until July 30, 
2004, the date of the VA examination that confirmed serious 
impairment in social, occupational, or school functioning; 
however, the Board will maintain the March 4, 2004, as the 
effective date.  

In conclusion, an initial disability rating in excess of 30 
percent, prior to March 4, 2004, and a rating in excess of 70 
percent thereafter, for service-connected post-traumatic 
stress disorder is not warranted.

2.  Bladder

The veteran's claim for urinary problems was received in 
February 2000.  In August 2001, the RO held that service 
connection was warranted for bladder neck contracture, with a 
noncompensable evaluation, effective February 14, 2000.  The 
veteran presented a timely notice of disagreement and 
perfected his appeal in September 2003.  In October 2004, the 
RO held that an evaluation of 10 percent was warranted for 
bladder neck contracture, based on urinary frequency, 
effective March 4, 2004.  Accordingly, the issue on appeal is 
entitlement to an initial compensable disability rating prior 
to March 4, 2004, and a rating in excess of 10 percent 
thereafter, for service-connected bladder neck contracture.

The veteran's service-connected bladder neck contracture has 
been evaluated under the criteria of Diagnostic Code 7527 of 
38 C.F.R. § 4.115b.  Diagnostic Code 7527 provides that 
residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, which ever is predominant.  38 C.F.R. § 
4.115 (2005).

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day.  A 20 percent evaluation 
is warranted where the disorder requires the wearing of 
absorbent materials that must be changed less than 2 times 
per day.  Id.

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

For a rating based on urinary tract infections, a 30 percent 
evaluation is warranted for recurrent symptomatic urinary 
tract infection requiring drainage/frequent hospitalization 
(greater than 2 times per year), and/or requiring continuous 
intensive management warrants a 30 percent evaluation.  
Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  Id.

Private treatment records demonstrate that the veteran was 
diagnosed as having prostatic hypertrophy in 1994.  In April 
2001, the veteran's main complaint was that of urinary 
frequency.  He alleged that he had episodes for a few days 
where he had to urinate 15 times a day and numerous times a 
night.  In May 2001, the veteran was catheterized to empty 
his bladder; however, his bladder was empty.  In August 2001, 
the veteran submitted that that he awoke three to four times 
a night to urinate.  In November 2001, the veteran was 
diagnosed as having a bladder obstruction; due to a tumor.  
In August 2002, a panendoscopy demonstrated a bladder neck 
contracture.

In December 2002, the veteran was scheduled for a VA 
examination.  At that time, the veteran was being treated 
with terazosin and oxybutynin for his urinary difficulties.  
He stated that the medication controlled his bladder spasms 
and decreased his urinary frequency.  He alleged that he 
voided two or three times a day and once a night.  There was 
no incontinence or hesitancy.  He did allege that his stream 
had weakened.  There was no evidence of dysuria.  The veteran 
had not been hospitalized for a urinary tract disease in the 
past year and there was no history of impotence.  The veteran 
was diagnosed as having a bladder neck contracture.  

In his April 2003 notice of disagreement, the veteran alleged 
he warranted a compensable evaluation because he continued to 
experience difficulties such as frequent urination and low 
flow.  He alleged that he awoke three to four times a night 
and that management of his disability required two 
medications.  In September 2003, he submitted that he 
urinated five to six times a day and three to five times a 
night and that he also required medication to control his 
urinary frequency.  In February 2004, the veteran submitted 
that he only had to urinate three to four times a night 
because of his medications.

In December 2003, the veteran was treated for a urinary tract 
infection.  In February 2004, the veteran was hospitalized to 
have his bladder neck opened.  In August 2004, the veteran 
underwent electrocautery of a penile wart.

In August 2004, the veteran presented for an additional VA 
examination.  At that tim, he alleged he was experiencing 
nocturia once or twice.  There was no incontinence, renal 
colic or bladder stones, or acute nephritis.  He had 
experienced two urinary tract infections in the past year.   
He had been hospitalized once in the past year.   He denied 
any catheterization, dialysis, treatment for malignancy, 
drainage procedures or diet therapy.  He was on two 
medications.  He had undergone an invasive or a noninvasive 
procedure once a year from 2002 to 2004.  The examiner's 
impression was status post transurethral resection for benign 
prostatic hypertrophy and status post transurethral resection 
for bladder neck contracture

In October 2004, the veteran alleged that he awoke twice a 
night to urinate and that during the day he urinated every 
two to three hours.  He also suffered numerous treatments for 
urinary tract infections over the past year.  

In light of the aforementioned evidence, the Board finds that 
the veteran's service-connected bladder neck contracture 
disability warranted a 10 percent disability evaluation 
throughout the length of this appeal.  The veteran's bladder 
neck contracture is manifested by urinary frequency, 
specifically at night, and a weakened urinary stream.  Both 
VA examinations noted that the veteran experienced nocturia 
once or twice.  He has also experienced occasional urinary 
tract infections and been hospitalized once.  Accordingly, a 
10 percent disability evaluation is warranted prior to March 
4, 2004, effective February 14, 2000, the date of claim.

At no point throughout the pendency of this appeal did the 
veteran's service connected bladder neck contracture warrant 
a 20 percent disability rating.  Other than occasional lay 
statements from the veteran there was no indication that he 
was awakening on more than two occasions at night to void.  
Moreover, the medical evidence of record did not reveal  that 
the veteran's service-connected bladder neck contracture was 
of such severity as to result in a daytime voiding interval 
between one and two hours, awakening to void three to four 
times per night, urinary retention requiring intermittent or 
continuous catheterization, urine leakage requiring the use 
of absorbent materials, or recurrent symptomatic urinary 
tract infections or renal dysfunction.

In conclusion, a 10 percent disability evaluation is 
warranted, effective February 14, 2000, for the veteran's 
service-connected bladder neck contracture.

3.  Basal Carcinoma

In February 2000, the veteran presented claims for service 
connection for skin lesions and skin melanoma.  By means of a 
June 2001 rating decision, the RO held that service 
connection was warranted for actinic keratosis and for status 
post removal of melanoma, left forearm.  The veteran's 
service-connected actinic keratosis was assigned a 10 percent 
disability evaluation and this status post removal melanoma 
was assigned a noncompensable evaluation, both effective 
February 14, 2000.  

In August 2001, the veteran requested a reconsideration of 
his disability evaluation because his melanoma had recurred 
and his disabilities made it impossible to remain employed as 
an electrician, due to his inability to work in the sun.  In 
March 2003, the RO held that service connection was warranted 
for basal cell carcinoma, right forearm, with a 
noncompensable evaluation, effective August 14, 2001.  The 
veteran presented a timely notice of disagreement and 
perfected his appeal in September 2003.  

In October 2004, the RO held that an evaluation of 30 percent 
was warranted for basal cell carcinoma, right forearm, 
effective March 4, 2004.  In October 2004,  the veteran 
resubmitted that his service-connected basal cell carcinoma 
and actinic keratosis warranted increased disability ratings 
because they covered more than 50 percent of his body and 
were reoccurring.  The RO reevaluated the matter and in 
February 2005 held that a an increased disability rating was 
warranted for the veteran's service-connected actinic 
keratosis; a 60 percent disability evaluation was assigned, 
effective August 10, 2004, the date of the VA examination 
that confirmed the percentage of his body affected.  The RO 
also continued the noncompensable disability rating for the 
veteran's service-connected status post removal of melanoma, 
left forearm , and the 30 percent disability rating for his 
service-connected basal cell carcinoma, multiple, status post 
excision and laser ablation associated with actinic 
keratosis.  Accordingly, the matter before the Board is that 
of entitlement to an initial compensable disability rating 
prior to March 4, 2004, and a rating in excess of 30 percent 
thereafter, for service-connected basal cell carcinoma.  

The RO has evaluated the veteran's basal cell carcinoma by 
analogy to eczema under the criteria set forth at 38 C.F.R. § 
3.118, Diagnostic Code 7806.  Given the nature of the 
veteran's disability, the Board finds the rating criteria 
applied by the RO are appropriate.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2005).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in an October 2004 Supplemental 
Statement of the Case, the veteran was duly notified of these 
changes.  Taking these factors into consideration, the Board 
will proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Diagnostic Code, 60 percent, requires evidence of 
exposure to more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected; or the need for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  

The medical evidence of record includes VA treatment records, 
private treatment records and multiple VA examinations.  In 
June 2000, the veteran underwent a biopsy to remove an 
ulcerated basal cell carcinoma on the left forearm.  In 
December 2000, a VA examiner noted a small scar on the dorsum 
of the left forearm from the removal of the melanoma, and 
that there had been no recurrence.  The examiner's impression 
was status post removal of a melanoma from the dorsum of the 
left forearm, without any evidence  of recurrence but 
requiring constant monitoring because the veteran had had 
extensive sun exposure while stationed in the military.  
There were no residuals from the episode of the melanoma.  In 
June 2001, the veteran underwent a second biopsy for the 
recurrence of a basal cell carcinoma on his left forearm 
adjacent to the old scar.  

In December 2002, the veteran was scheduled for a VA 
examination.  The scar was asymptomatic and there was no 
history of metastatic skin cancer.  In August 2003, the 
veteran reported for an additional VA examination.  The 
veteran denied any functional impairment, unless he was 
exposed to the sun and then he would experienced burning and 
stinging and was unable to utilize his fingers.  He denied 
any urticaria, cutaneous vasculitis, or erythema multiforme.  
He did describe itching and photosensitivity that was 
debilitating to his work as an electrician.  Physical 
examination demonstrated that only the skin that had been 
exposed to the sun was involved.  There were multiple areas 
of cryosurgery along the balding part of the top of his head, 
behind his ears, as well as the neck, arms, and hands; this 
was approximately 10 percent of involvement.  The examiner 
was unable to appreciate any active lesions.  

In August 2004 and November 2004, the veteran again presented 
for VA examinations.  His treatment included a topical cream 
for both his actinic keratosis and basal cell carcinoma, 
twice a day, until his lesions resolved.  He had been on the 
medication for the last twelve months and had undergone three 
laser treatments/electrodesiccations in the past twelve 
months.  As to the malignant neoplasms, the veteran's 
treatments included yearly liquid nitrogen cryotherapy, 
surgical excisions of basal cell carcinoma, and biopsies.  
Physical examination demonstrated erythematous slight scaly 
macules on the scalp, left ear, right and left upper arms and 
hypopigmented patches on the left upper arm.  Exposed areas 
affected were 50 to 60 percent.  Total body surface area 
affected was 20 to 25 percent.  There was no scarring or 
disfigurement noted.  The veteran was diagnosed as having 
actinic keratoses and basal cell carcinoma.

In April 2005, the veteran, during an informal hearing, 
submitted that he was entitled to a 60 percent rating, 
effective March 4, 2004, for both his service-connected 
disabilities of actinic keratoses and basal cell carcinoma.

The matter before the Board is that of entitlement to an 
initial compensable disability rating prior to March 4, 2004, 
and a rating in excess of 30 percent thereafter, for service-
connected basal cell carcinoma.  The Board notes, however, 
that service connection is also in effect for actinic 
keratosis.  An initial rating of 10 percent was assigned 
prior to August 10, 2004, and thereafter, a 60 percent 
disability evaluation was assigned for the veteran's service-
connected actinic keratosis.  Both of these disabilities have 
been rated by analogy to eczema under the criteria set forth 
at 38 C.F.R. § 3.118, Diagnostic Code 7806, based upon the 
area of exposure.

The veteran has been incredibly fortunate to have been 
assigned separate disability ratings for his actinic 
keratosis and basal cell carcinoma.  The Board finds that the 
veteran's actinic keratosis and his basal cell carcinoma are 
not two separate entities.  Rather, the basal cell carcinoma 
is a progression of the actinic keratosis.  The term actinic 
keratosis as defined by Stedman's Medical Dictionary Twenty-
Seventh Edition pg. 946 is "A premalignant warty lesion 
occurring  on the sun-exposed skin of the face or hands in 
aged light-skinned persons; hyperkeratosis may form a 
cutaneous horn, and squamous cell carcinoma of low-grade 
malignancy may develop in a small portion of untreated 
patients."  Accordingly, the actinic keratosis and basal 
cell carcinoma are manifested by the same symptomatology.  
The initial manifestation of basal cell carcinoma are the 
lesions categorized as actinic keratosis.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  The evaluation, however, of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

In light of this and the medical evidence of record, the 
Board finds that at no point throughout the pendency of this 
appeal the veteran has met the criteria for a compensable 
evaluation for basal cell carcinoma.  Although the veteran 
has undergone cryotherapy, the removal of these lesions has 
consistently been characterized as small and isolated and has 
never been determined to encompass a percentage of the 
veteran's entire body or the area affected.  Moreoever, in 
August 2003, the examiner was unable to identify any active 
lesions.  Notwithstanding, the Board must maintain the 
current ratings in effect.  Accordingly, an initial non-
compensable disability rating is assigned prior to March 4, 
2004, and a rating of 30 percent thereafter, for his service-
connected basal cell carcinoma.

The Board notes that the veteran's skin disability is more 
than adequately compensated by the 60 percent evaluation 
assigned to his service-connected actinic keratoses.  The 
Board also notes  that an effective date prior to August 10, 
2004, for the 60 percent is not warranted because there was 
no medical of evidence until that VA examination, which 
demonstrated that more than 40 percent of the exposed area 
was affected.

In conclusion, an initial compensable disability rating prior 
to March 4, 2004, and a rating in excess of 30 percent 
thereafter, for service-connected basal cell carcinoma is not 
warranted.


ORDER

An initial disability rating in excess of 30 percent, prior 
to March 4, 2004, and a rating in excess of 70 percent 
thereafter, for service-connected PTSD is denied.

An initial compensable disability 10 percent, prior to March 
4, 2004, for service-connected bladder neck contracture is 
granted.

A disability rating in excess of 10 percent for service-
connected bladder neck contracture is denied.

An initial compensable disability rating prior to March 4, 
2004, and a rating in excess of 30 percent thereafter, for 
service-connected basal cell carcinoma is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


